DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 includes limitations lack antecedent basis.  Clarifications are required to determine the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 17-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US 20150349011).

Regarding claim 2, Kato et al teach (Fig. 5G element 111) the exit surface has a short side extending in the first direction and a long side extending in the second direction; a length of the exit surface in the first direction is a length of the short side; and a length of the exit surface in the second direction is a length of the long side.
Regarding claim 3, Kato et al teach the exit surface is in a shape of an ellipse ([0061] and be seen in figure 5 with the circular portion); a length of the exit surface in the first direction is a length of a minor axis of the ellipse; a length of the exit surface in the second direction is a length of a major axis of the ellipse; and at least part of the first charge accumulation portion of the first pixel is disposed between the major axis of the exit surface of the first pixel and the major axis of the exit surface of the second pixel in plan view.
Regarding claim 4, Kato et al teach the plurality of pixels each further include a second charge accumulation portion (106) to which electric charges are transferred from the first photoelectric converter; and at least part of the second charge accumulation portion of the first pixel is disposed between the first photoelectric converter of the first pixel and the first photoelectric converter of the second pixel in plan view.  That is, looking at it from Fig. 1B in the x-y plane, element 106 can be as it is situated between 105 and 102. 
Regarding claim 5, Kato et al teach (Fig. 5p) the plurality of pixels each further include a second charge accumulation portion (part of electrical convertor 1021) to which electric charges are transferred from the first photoelectric converter; the first photoelectric converter of a third pixel of the plurality of pixels and the first photoelectric converter of the first pixel are arranged along a third direction opposite the first direction in plan view (that is, the center pixel is shown in figure 5p element 101); and at least part of the second charge accumulation portion of the first pixel is disposed between the first photoelectric converter of the first pixel and the first photoelectric converter of the third pixel.
Regarding claim 6, Kato et al teach (Figs. 5) the plurality of pixels each further include a second photoelectric converter (part of the pixel shown in figure 2A), and a third charge accumulation portion (see figure 1B where each of the pixel is to have charge accumulation portion as interpreted in claim 1) to which electric charges are transferred from the second photoelectric converter; and at least part of the third charge accumulation portion of the first pixel is disposed between the first photoelectric converter of the first pixel and the first photoelectric converter of the second pixel.  That is, figure 5G shows such an example.  
Regarding claim 7, Kato et al teach (Fig. 5K) the plurality of pixels each further include a second photoelectric converter (1022) and a third charge accumulation portion (1021) to which electric charges are transferred from the second photoelectric converter; the first photoelectric converter of a third pixel of the plurality of pixels and the first photoelectric converter of the first pixel are arranged along a third direction opposite (to the left of the central photoelectric converter portion as shown in figure 5P) the first direction in plain view; and at least part of the third charge accumulation portion (transfer gate of each photo convertor portion has its own gate) of the first pixel is disposed between the first photoelectric converter of the first pixel and the first photoelectric converter of the third pixel.
Regarding claim 10, Kato et al teach (Fig. 1B) the exit surface is in a shape of a rectangle.
Regarding claim 11, Kato et al teach (Figs. 5B, 5G and 5O) the exit surface is in a shape of an ellipse; a length of the exit surface in the first direction is a length of a minor axis of the ellipse; and a length of the exit surface in the second direction is a length of a major axis of the ellipse.
Regarding claim 17, Kato et al teach An imaging device comprising a pixel including a first photoelectric converter, a light guiding path (111) disposed above the first photoelectric converter and having an entrance surface and an exit surface, a first charge accumulation portion (103) to which electric charges are transferred from the first photoelectric converter, and a floating diffusion portion (105) to which electric charges are transferred from the first charge accumulation portion, wherein the exit surface of the light guiding path is longer in a second direction orthogonal to a first direction in plan view (see figure 5) than in the first direction, wherein a first end portion and a second end portion which define a longest distance on the exit surface are arranged along the second direction orthogonal to the first direction in plan view, and wherein at least part of the first charge accumulation portion is a region outside the photoelectric converter and is disposed inside a region formed by displacing the first end portion and the second end portion along the first direction in plan view.  
	Regarding claim 18, Kato et al teach (Fig. 5B) the exit surface is in a shape of an ellipse; a length of the exit surface in the first direction is a length of a minor axis of the ellipse; a length of the exit surface in the second direction is a length of a major axis of the ellipse; and at least part of the first charge accumulation portion of the first pixel is disposed between the major axis of the exit surface of the first pixel and the major axis of the exit surface of the second pixel in plan view.
Regarding claim 19, Kato et al teach (Fig. 5B) the exit surface is in a shape of a rectangle.
Regarding claim 21, Kato et al teach the imaging device according to claim 1; and a signal processing unit ([0079] – cpu) configured to generate an image by processing a signal output by the imaging device.
Regarding claim 22, Kato et al teach the imaging device according to claim 17; a signal processing unit configured to generate an image by processing a signal output by the imaging device.
Regarding claim 23, Kato et al teach ([0079]) a signal processing unit configured to generate an image by processing a signal output by the imaging device, wherein the signal processing unit generates distance information about a distance to a subject from a signal based on electric charges of the first photoelectric converter and a signal based on electric charges of the second photoelectric converter.
Regarding claims 24 and 25, Kato et al teach ([0026]) a distance information acquiring unit configured to acquire distance information about a distance to an object on the basis of a signal from the imaging device; and a control unit configured to control the moving body on the basis of the distance information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al.
Regarding claims 12 and 20, Kato et al do not teach the specific set forth above.  Kato et al do not specifically teach the light guiding member having a hexagon shape.  Kato et al teach the light guiding member can be various different shapes (see figure 5).  It would have been obvious at the time of invention to use different shapes of light guiding member since the success of having using different shapes of light guiding member is expected. 
Allowable Subject Matter
Claims 8, 9, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TKO